DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 08/26/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-7 are pending (claim set as filed on 07/24/2020).

Priority
	This application is a 371 of PCT/JP2016/058320 filed on 03/16/2016 which has a foreign application to JP 2015-065826 filed on 03/27/2015.

Information Disclosure Statement
	The Information Disclosure Statement filed on 01/20/2021 has been considered.


Withdrawal of Rejections
The response and amendments filed on 07/24/2020 are acknowledged. Any previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 
Briefly, the previously applied claim rejections under 35 U.S.C. §112(b) indefiniteness and §102(a)(1) anticipation by Evenou from the last office action have been withdrawn necessitated by Applicant’s amendments.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Objection
	Claim 6 is objected to because it recites “The device according to any one of Claim 1,” which implies that there may be multiple or a plurality of claim 1. Deletion of the underlined phrase would remediate the objection. 

New Grounds of Rejection Necessitated by IDS
Claim Rejections - 35 USC §103, Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (US 2011/0003359 A1 - cited in the IDS filed on 09/25/2017) in view of Hitoshi (JP 2014-223061 - cited in the IDS filed on 01/20/2021).
Fujiyama’s general disclosure relates to a biodevice for use as an artificial organ such as an artificial liver or for use in, for example, drug metabolism tests using cells (see abstract & ¶ [0002]).
Regarding claims 1 and 3, Fujiyama teaches “a biodevice including: a porous membrane provided in a container and having two surfaces; a first reaction chamber in which a first solution is stored or through which it is allowed to flow so as to be brought into contact with one of the surfaces of the porous membrane; a second reaction chamber in which a second solution is stored or through which it is allowed to flow so as to be brought into contact with another surface of the porous membrane, the second reaction chamber being opposed to the first reaction chamber with the porous membrane being interposed between them; first cells immobilized on the porous membrane in the first reaction chamber; and second cells immobilized on the porous membrane in the second reaction chamber, the second cells being different from the first cells” (see ¶ 
Regarding claims 4-5 pertaining to the cell types, Fujiyama teaches the first cells are, for example, hepatic parenchymal cells and the second cells are, for example, endothelial cells which are arranged such that the cells achieve signal transfer between the cells. Further, the first and second solutions contained in the first and second reaction chambers located on opposite sides of the porous membrane function like blood and bile (see ¶ [0015]-[0016]). Fujiyama teaches human hepatoma cell line HepG2 (see ¶ [0041] & Examples 1-2).
Regarding claims 6-7 pertaining to the ECM component, Fujiyama teaches the porous membrane as an alternative to an extracellular matrix (see ¶ [0009]) wherein “the surfaces of the porous membrane, on which the cells are immobilized, are preferably covered with a coating for cell culture. Examples of the material of the coating include gelatin, collagen, and biomaterials generally used as scaffolding for cells” (see ¶ [0012]-[0014]).
However, Fujiyama does not teach: activated hepatocytes (claim 1’s limitation).
Hitoshi teaches a method of culturing hepatocytes on an oxygen-permeable substrate to form a bile duct, wherein the hepatocyte is cultured in a low oxygen concentration (i.e., to produce a cultured hepatocyte in which bile duct is formed, and the metabolism of the compound is evaluated using the obtained cultured hepatocyte) (see ¶ [0006]-[0007] & Examples 1-2). Thus, Hitoshi teaches the activation of hepatocytes wherein the method can maintain the uptake 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to envisage or employ activated hepatocytes such as taught by Hitoshi in the device of Fujiyama. The ordinary artisan would have been motivated to do so is because Hitoshi teaches such activated hepatocytes can maintain the uptake and excretion function of drugs for a long period of time, hepatotoxicity of drugs or the like can be evaluated for a long period of time by the cultured hepatocytes, and those are contributed to the improvement of drug development efficiency. The ordinary artisan would have had a reasonable expectation of success because both references are directed to culturing, drug metabolism, and evaluation of hepatocytes thereof.

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653